FILED
                            NOT FOR PUBLICATION                              OCT 12 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-30474

               Plaintiff - Appellee,              D.C. No. 3:02-cr-00100-HRH

  v.
                                                  MEMORANDUM *
RICARDO CRUZAGOSTO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                 H. Russel Holland, Senior District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Ricardo Cruzagosto appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for sentence reduction. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       Cruzagosto contends that the district court erred when it failed to lower his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence pursuant to 18 U.S.C. § 3582(c)(2) following the United States

Sentencing Commission’s adoption of Amendment 706. We affirm in light of

Dillon v. United States, 130 S. Ct. 2683 (2010).

      AFFIRMED.




                                         2                                08-30474